Name: 2004/528/CFSP:Council Decision 2004/528/CFSP of 28 June 2004 implementing Common Position 2004/293/CFSP renewing measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Decision
 Subject Matter: criminal law;  international law;  economic geography;  justice;  political geography;  United Nations
 Date Published: 2004-07-02; 2006-05-30

 2.7.2004 EN Official Journal of the European Union L 233/15 COUNCIL DECISION 2004/528/CFSP of 28 June 2004 implementing Common Position 2004/293/CFSP renewing measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Common Position 2004/293/CFSP (1), and, in particular, Article 2 thereof, in conjunction with Article 23(2) of the Treaty on European Union, Whereas: (1) By Common Position 2004/293/CFSP the Council adopted measures to prevent the entry into, or transit through, the territories of Member States of individuals who are engaged in activities which help persons at large continue to evade justice for crimes for which the ICTY had indicted them. (2) Following recommendations from the office of the High Representative for Bosnia and Herzegovina, further individuals should be targeted by those measures, HAS DECIDED AS FOLLOWS: Article 1 The list of persons set out in the Annex to Common Position 2004/293/CFSP is hereby replaced by the list set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 28 June 2004. For the Council The President M. CULLEN (1) OJ L 94, 31.3.2004, p. 65. ANNEX ANNEX List of persons referred to in Article 1 1. BAGIC, Zeljko Date of birth/Place of birth: 29.3.1960, Zagreb Son of Josip Passport No: National ID No: 489 Aliases: Cicko Address: 2. BJELICA, Milovan Date of birth/Place of birth: 19.10.1958, Rogatica, Bosnia and Herzegovina, SFRY Passport No: 0000148 issued 26.7.1998 in Srpsko Sarajevo National ID No: 1910958130007 Aliases: Cicko Address: CENTREK Company in Pale 3. CESIC, Ljubo Date of birth/Place of birth: 20.2.1958 or 9.6.1966 (reference document from Croatian Ministry of Justice), Batin, Posusje, SFRY Son of Jozo Passport No: National ID No: Aliases: Rojs Address: V Poljanice 26, Dubrava, Zagreb; also resides at Novacka 62c, Zagreb 4. DILBER, Zeljko Date of birth/Place of birth: 2.2.1955, Travnik Son of Drago Passport No: National ID No: 185581 Aliases: Address: 17 Stanka Vraza, Zadar 5. ECIM, Ljuban Date of birth/Place of birth: 6.1.1964, Sviljanac, Bosnia and Herzegovina, SFRY Passport No: 0144290 issued 21.11.1998 in Banja Luka. Date of expiry 21.11.2003 ID: 601964100083 Aliases: Address: Ulica Stevana Mokranjca 26, Banja Luka, BiH 6. KARADZIC, Aleksandar Date of birth/Place of birth: 14.5.1973, Sarajevo Centar, Bosnia and Herzegovina, SFRY Passport No: 0036395. Expired 12.10.1998 Aliases: Sasa Address: 7. KARADZIC, Ljiljana (maiden name: ZELEN) Date of birth/Place of birth: 27.11.1945, Sarajevo Centar, Bosnia and Herzegovina, SFRY Daughter of Vojo and Anka Passport No/ID No: Aliases: Address: 8. KESEROVIC, Dragomir Date of birth/Place of birth: 8.7.1957, Banja Luka Son of Passport No: National ID No: Aliases: Address: 9. KIJAC, Dragan Date of birth/Place of birth: 6.10.1955, Sarajevo Son of Passport No: National ID No: Aliases: Address: 10. KOJIC, Radomir Date of birth/Place of birth: 23.11.1950 , Bijela Voda, Sokolac Canton, Bosnia and Herzegovina, SFRY Son of Milanko and Zlatana Passport No: 4742002 issued 2002 in Sarajevo. Date of expiry 2007 National ID No: 03DYA1935 issued on 7 July 2003 in Sarajevo Aliases: Mineur or Ratko Address: 115 Trifka Grabeza, Pale or Hotel KRISTAL, Jahorina 11. KOVAC, Tomislav Date of birth/Place of birth: 4.12.1959, Sarajevo, Bosnia and Herzegovina, SFRY Son of Vaso National ID No: 412959171315 Aliases: Tomo Address: Bijela, Montenegro; and Pale, Bosnia and Herzegovina 12. KRASIC, Petar Date of birth/Place of birth: Passport No/ID No: Aliases: Address: 13. KUJUNDZIC, Predrag Date of birth/Place of birth: 30.1.1961, Suho Pole, Doboj, Bosnia and Herzegovina, SFRY Son of Vasilija National ID No: 30011961120044 Aliases: Predo Address: Doboj, Bosnia and Herzegovina 14. LUKOVIC, Milorad Ulemek Date of birth/Place of birth: 15.5.1968, Belgrade, Serbia, SFRY Passport No/ID No: Aliases: (Forged ID as IVANIC, Zeljko) Address: on the run 15. MAKSAN, Ante Date of birth/Place of birth: 7.2.1967, Pakostane, near Zadar Son of Blaz Passport No: 1944207 National ID No: Aliases: Djoni Address: Proloska 15, Pakostane, Zadar 16. MANDIC, Momcilo Date of birth/Place of birth: 1.5.1954, Kalinovik, Bosnia and Herzegovina, SFRY Passport No: 0121391 issued 12.5.1999 in Srpsko Sarajevo, Bosnia and Herzegovina National ID No: JMB 0105954171511 Aliases: Momo Address: GITROS Discotheque in Pale 17. MICEVIC, Jelenko Date of birth/Place of birth: 8.8.1947, Borci near Konjic, Bosnia and Herzegovina, SFRY Son of Luka and Desanka, maiden name: Simic Passport No/ID No: Aliases: Filaret Address: Milesevo monastery, Serbia and Montenegro 18. NINKOVIC, Milan Date of birth/Place of birth: 15.6.1943, Doboj Son of Passport No: National ID No: Apparently holds 2 ID cards Aliases: Address: 19. OSTOJIC, Velibor Date of birth/Place of birth: 8.8.1945, Celebici, Foca Son of Jozo Passport No: National ID No: not yet available Aliases: Address: 20. PETRAC, Hrvoje Date of birth/Place of birth: 25.8.1955, Slavonski Brod Son of Passport No: Croatian passport number 01190016 National ID No: Aliases: Address: 21. PUHALO, Branislav Date of birth/Place of birth: 30.8.1963, Foca Son of Djuro Passport No: National ID No: 3008963171929 Aliases: Address: 22. RATIC, Branko Date of birth/Place of birth: 26.11.1957, MIHALJEVCI SL POZEGA, Bosnia and Herzegovina, SFRY Passport No: 0442022 issued 17.9.1999 in Banja Luka. Date of expiry 17.9.2003 ID: 2611957173132 Aliases: Address: Ulica Krfska 42, Banja Luka, Bosnia and Herzegovina 23. ROGULJIC, Slavko Date of birth/Place of birth: 15.5.1952, SRPSKA CRNJA HETIN, Serbia, SFRY Passport No/ID No: Valid passport 3747158 issued 12.4.2002 in Banja Luka. Date of expiry: 12.4.2007. Non-valid passport 0020222 issued 25.8.1988 in Banja Luka. Date of expiry: 25.8.2003 National ID No: 1505952103022. Two children on ID Aliases: Address: 21 Vojvode Misica, Laktasi, Bosnia and Herzegovina 24. SAROVIC, Mirko Date of birth/Place of birth: 16.9.1956, Rusanovici-Rogatica Son of Passport No: 4363471 issued at Srpsko Sarajevo, expires on 8 October 2008 National ID No: 1609956172657 Aliases: Address: Bjelopoljska 42, 71216 Srpsko Sarajevo 25. SPAJIC, Ratomir Date of birth/Place of birth: 8.4.1957, Konjic Son of Passport No: National ID No: 0804957172662 Aliases: Address: 26. VRACAR, Milenko Date of birth/Place of birth: 15.5.1956, Nisavici, Prijedor, Bosnia and Herzegovina, SFRY Passport No/ID No: Valid passport 3965548 issued 29.8.2002 in Banja Luka. Date of expiry: 29.8.2007. Non-valid passports 0280280 issued 4.12.1999 in Banja Luka (date of expiry 4.12.2004) and 0062130 issued 16.9.1998 in Banja Luka (date of expiry 16.9.2003) Aliases: Address: 14 Save Ljuboje, Banja Luka, Bosnia and Herzegovina 27. ZOGOVIC, Milan Date of birth/Place of birth: 7.10.1939, Dobrusa Son of Jovan Passport No: National ID No: not yet available Aliases: Address: